 416DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe Metalloy Foundry Company and Metalloy Work-ers Association.Case 7-CA-11949March 29, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSJENKINSAND PENELLOOn October 10, 1975,Administrative Law JudgeMarion C. Ladwig issued the attached Decision inthis proceeding.Thereafter,Respondent filed excep-tions and a supporting brief, the General Counselfiled cross-exceptions and a supporting brief, theGeneral Respondent filed a brief in answer to theGeneral Counsel's cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tional Labor Relations Board has delegated its au-thorityin this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings,findings,' andconclusions of the Administrative Law Judge withthe following addition and to adopt his recommend-ed Order, as modified herein.1.We agree with the Administrative Law JudgethatRespondent discriminated against employeeDennis Frantz,by failing to recall him after layoff, inviolation of Section 8(a)(3),and derivative 8(a)(1), ofthe Act.2.We further agree with the Administrative LawJudge's dismissal of the independent 8(a)(1) allega-tion.At the hearing the General Counsel amendedthe complaint by adding the allegation that Respon-dentdisplayed threatening notices on bulletinboards, visible to employees.'The Administrative Law Judge found that in Feb-ruary1975, when Respondent received Administra-tive Law Judge Bush's decision in Case7-CA-11335,it removed the notice that had been on its front bul-letin board but inadvertently failed to remove a simi-lar notice from the back bulletin board.'He found'The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge.It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respectto credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect.Standard Dry Wall Products,Inc.,91NLRB 544 (1950),enfd.188 F.2d 362(C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.2 The notice,which Respondent originally postedJuly 16, 1974, read:ANY UNAUTHORIZED WOII STWAOE WILL LEAD TO DISCIPLINARY ACTION UP TO AND INCLUDINGDISCHARGE FOR ANY EMPLOYEE WHO PARTICIPATES IN SUCH SrOPAGIL PMl The complaintin Case 7-CA-11335 did not allege any violation con-cerning the notice nor was the notice itself the directsubject oflitigationtherein.that the back board notice was not visible, beinglargely covered by a plant seniority list. The Admin-istrative Law Judge also found that, when notified ofthe inadvertence in June 1975, Respondent promptlyremoved the notice. He thus concluded that thelargely covered back board notice had not been con-spicuously displayed and that failure to remove itwas not coercive.The General Counsel does not dispute the facts asfound by the Administrative Law Judge. He arguesin support of his exception to the conclusions thatthe criterion for judging whether conduct is violativeof the Act is its predictable effect and that the effectof continued posting, after Respondent received theAdministrative Law Judge's decision in the earliercase,was coercive.Applying the criterion stated by the GeneralCounsel, which we do, we find that the posting in thecircumstances of this case was not coercive. We donot understand that the General Counsel is urgingthe Board to find a violation with respect to the frontboard notice that Respondent removed in February1975.As to the back board notice, Respondent re-moved it as soon as the notice was called to its atten-tion. Significantly, no meaningful part had been dis-played. The record bears out the Administrative LawJudge's finding that it was largely covered 4 The rec-ord also establishes, contrary to the position of ourdissenting colleague, that the back board notice wasnot"observed by many of [Respondent's] employ-ees." Furthermore, in the context of the facts here, byremoving the notice from the front bulletin board,Respondent had indicated to its employees that thecontents of the notice no longer reflected companypolicy. In these circumstances we find that there isinsufficient basis for finding a violation of the Act.5ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lationsBoard adopts as its Order the recommendedEmployee Frantz testified that the back board notice"was partiallycovered by the seniority list . . . about half of it was covered. . .just thelast couple of words [showed].You could notmake out the whole thing ...two or three words [were] visible....Most of it wouldbe blocked. The restof it would be blocked out...... WhenFrantzwas shown the notice at thehearing,he read these words as visible:ACTION UP TOIN SUCHEmployee Wunschtestified that the notice could not be seen, that "it wasobscurred[sic] bythe seniority list. . . . You could see there was a noticethere butyou couldn't see what it was."The seniority list, pinned on top of the notice,had continuously coveredthe back board notice since January 1975 and for this reason,Respondent'spersonnel officer testified,the notice was "frankly forgotten."5Detroit PlasticMolding Co.,209 NLRB763 (1974).223 NLRB No. 44 THE METALLOY FOUNDRY COMPANYOrder of the Administrative Law Judge as modifiedbelow and hereby orders that Respondent, The Me-talloy Foundry Company; Hudson, Michigan, its- of-ficers,agents, successors,and assigns, shall take theaction set forth in the said recommended Order as somodified.1.In paragraph 1(b), substitute the words "In anyother manner" for "In any like or related manner." 62.Substitute the following for paragraph 2(a):"(a)Offer Dennis Frantz immediate and full rein-statementto his muller operator job or, if it no longerexists, to a substantially equivalent one, without prej-udice to his seniority or other rights and privileges,and make him whole for his lost earnings in the man-ner setforth in the Remedy section."3.Substitute the attached notice for that of theAdministrative Law Judge.MEMBER JENKINS,dissenting in part:To the extent that my colleagues conclude thatRespondent's failure to remove a warning notice toits employees from the back bulletin board did notviolate Section 8(a)(1) of the Act, I disagree.-Here, after a work stoppage on July 12, 1974, Re-spondent posted the following notice, signed by itspresident, on two bulletin boards in the plant:Any unauthorized work stoppage will lead todisciplinary action up to and including dis-charge for any employee who participates insuch stoppage.After an earlier proceeding against the Respondentwherein the Respondent was found to have violatedSection 8(a)(3) of the Act by the discharge of em-ployee Wunsch forengagingin organizing a protect-ed work stoppage,' Respondent removed one of theforegoing posted unlawful notices from. its front bul-letin board. However, Respondent kept the secondcopy of this unlawful notice posted on the back bul-letinboard. Respondent finally removed this noticein June 1975. I would find that the continued postingof this flagrantly unlawful notice until June 1975 vio-lated Section 8(a)(1) of the Act whether consideredas another example of Respondent's animus alreadyfound by my colleagues or as simply the result ofcarelessnesson the part of the Respondent.Clearly, -the Board and courts have long held thatthe criterion in determining whether a violation ofSection 8(a)(1) has occurred is the predictable effectof the act or conduct upon the employees rather thanthemotive involved. Here, the fact that the noticemay have been partially covered or may have re-mained posted becauseof carelessnessdoes, not re-lieve the Respondent of its responsibility for the con-tinuing presence of this coercive notice on thebulletin board which was observed by many of its417employees, and was bound to serve as a reminder tothe employees that they were subject to discharge forengaging in lawful protected and concerted activity.6N.L.R.B. v. Entwistle Manufacturing Company,120 F.2d 532 (C.A. 4,1941).7Metalloy Foundry Company,7-CA-11335. (ALJD, February 21, 1975,adopted by the Board in an Associate Executive Secretary Order in theabsence of exceptionson March 26, 1975.)APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found,after a hearing, that we violated Federal law by notrecalling an employee for several months because ofhis organizing activities, we notify you that:WE WILL offer to reinstate Dennis Frantz tothe muller operator job or, if it no longer exists,to a substantially equivalent job, without preju-dice to his seniority or other rights and privi-leges,with backpay plus 6 percent interest.WE WILL NOT fail to recall or otherwise. dis-criminate against any employee for supportingMetalloy Workers Association or any other la-bor organization.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights under Section. 7 of theNational Labor Relations Act.THE METALLOY FOUNDRY COMPANYDECISIONSTATEMENT OF THE CASEMARION C. LADWIG, Administrative Law Judge: Thiscase was heard at Jackson, Michigan, on July 10-11,1975.1The charge was; filed by the Association on April 23 (andamended at the hearing), and the complaint was issued onMay 21. College Student Dennis Frantz, the acting secre-tary of the Association, was denied his requests to return tofull-time employment, was laid off, and was refused reem-ployment until the charge herein was being investigated.The primary question is whether the Company, the Re-spondent, refused him full-time employment and later re-fused to recall him because of his organizing and otherprotected concerted activity, in violation of Section 8(a)(3)and (1) of the National Labor Relations Act, as amended.1All dates are from December.1974 untilJuly 1975unless otherwise stat-ed. . 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record, including my observation of thedemeanor of the witnesses,and after due consideration ofthe briefs and reply briefs filed by the Company and theAssociation,Imake the following:FINDINGS OF FACT1.JURISDICTIONThe Company,aMichigan corporation,is engaged inthe manufacture of aluminum,sand, andpermanent moldcastings at its plant in Hudson,Michigan,where it annual-ly receives goods valued in excessof $50,000 directly fromoutside the State.The Companyadmits, and I find, that itis an employer engaged in commerce within the meaningof Section2(2), (6), and (7) of the Act, and that the Associ-ation is a labor organization within the meaning of Section2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA. BackgroundUntil the July 11, 1974, Board election at the plant, mul-ler operator Dennis Frantz and several other employees(mostly from the second shift)were on an organizing com-mittee supportingthe UAW. Thatunion was defeated inthe election and on the followingday, Frantz and about 30other second-shift employees engaged ina 2-hour workstoppage,seeking higher pay and better benefits.Severalcompany officials and supervisors met with the employeesand persuaded them to return to work.At this meeting,Frantz and several other employeesspoke up,and Frantzsought and received from President Richard Berlin a prom-ise to meet and communicate with the employees after theelection results were certified.The organizational efforts continued.Frantz and othersformed the Association, and Frantz continued to act assecretary.He and Richard Wunsch(before his discharge)recruited members for the Association at the plant, distrib-uting membership cards.In a meeting with employees onJuly 24,President Berlin announced, "I'm not going tohave a bunch of radicals running my plant.This kind ofthing, like this strike,isnot going to happen again, notwhile I'm president."The Association proceeded to seek abuilding near the plant to use as a meeting hall, and onJuly 31,Wunsch informed Berlin of these efforts and stat-ed he was confidentthat "Metalloywas goingto be orga-nized."The following day, Wunsch was discharged.On August 12 (after the plant vacation),President Berlindisciplined Joseph Petrie,another employee who had spo-ken up during the work-stoppage meeting.It is undisputed,as Petrie credibly testified,that Berlin suspended him and"told me anybody thatspeaksup when he's in a meetinglike that, anybody that speaks up, he feels that they areguilty of participating into whatever he's 'a talking about... that's my way of knowing you [were] involved, be-cause youspoke up."(Emphasis supplied.)Also in August,Frantz(who likewise spoke up at theJuly 12 meeting)demonstrated his continued concernabout wages and benefits by sending the Company a letter,stating that he felt the employees should have cost-of-livingprotection, higher wages, hospitalization, and pension ben-efits. (I discredit Personnel Director Kenneth Klausing'sdenial that anyone with the Company knew about the let-ter.)Frantz had been attending college and working full timeat the plant as a muller operator since October 1973. InSeptember 1974, he requested permission to arrive late Iday a week for one of the college classes. Plant Superinten-dent John Berlin and Second-shift Supervisor RichardGerig routinely granted the request, and Berlin assignedhim 30 minutes of extra work daily (now a regular part ofthe muller operator's job). In October 1974, after 1 year offull-time service on the muller, Frantz asked Gerig forpart-time employment for the remainder of the semester.Meanwhile,in late September,the complaint had been is-sued in an earlier proceeding,alleging thatthe Companyhad unlawfully discharged Wunsch. (The hearing in thatproceeding, Case 7-CA-11335, was held on October 31,1974.) In response to Frantz' request, Gerig stated thatGerig would have to talk it over with the personnel director(Klausing), and later required him to sign a form, waivingall seniority and fringe benefits. (The Association contendsthat the removal of Frantz' seniority-contrary to theCompany's actions in a purportedly comparable situa-tion-was the "first step" in the Company's discriminationagainst Frantz. However, this occurred outside the Section10(b) limitation period, and I do not pass on whether therequirement that he waive his seniority was discriminatori-lymotivated.)The decision in the earlier proceeding was issued onFebruary 21 and, in the absence of exceptions, the Boardon March 26 adopted the findings that the July 12, 1974,walkout was protected concerted activity, that Wunsch was"one of the spokesmen for the work stoppage group," andthat the Company discriminatorily discharged Wunsch, inpart, "because of his leadership in efforts to organizeRespondent's plant in behalf of the Metalloy Workers As-sociation" (after the work stoppage).The Associationcontendsthat not only Wunsch, butalso four of the other six employees "named as speakingduring the work stoppage . . . have been punished by dis-missalor forced loss of work." However, the complaintalleges discrimination only against Frantz. (Petrie's suspen-sion occurred outside the limitation period.) The evidencedoes not reveal any discrimination against employees sole-ly for engaging in union activities prior to the work stop-page. (I note that, while Wunsch's case was pending, mem-bers of the Association held dozens of informal meetings ina tavern-restaurant and in employees' homes.)B. AllegedDiscriminationAgainst Frantz1.Denial of full-time employmentBefore Frantz became a full-time muller operator in Oc-tober 1973, heworkedbriefly as apart-time employee inthe cleaning room.During the year when he was workingfull time on the muller,he once commentedthat he wouldnever work in the cleaning room again.However, in Octo-ber 1974,when he asked for part-time work and "when it THE METALLOY FOUNDRY COMPANY419comeright down to it, of either not having a job, or work-ing in thecleaning room, I took the job," working there 4hours a day, 20 hours a week.Frantz continued working in the cleaning room until theend of fall semester, in December, and then asked for morehours there. As he credibly testified, "I was told that therewas not enough work available for another four hours" aday inthe cleaningroom (The cleaning room foreman wasnot called to testify.) About that same time, the employeethen working on the muller was absent a considerableamount of the time, and Frantz was permitted to fill in forhim during his absence. Frantz asked Supervisor Gerig forpermissionto go back on the muller full time if the mulleroperator quit or was fired. However, by the time the mulleroperator was terminated, work was slow in another depart-ment,and a senior employee "bumped" into the muller jobtemporarily. (Frantz trained him on the muller.) Afterabout 2 weeks, that employee was being reassigned to hisregular job, and Frantz again asked for full-time work asthemuller operator.Gerig told him that the job wouldhave to be posted because of a new company policy whichwent into effect the first of the year. The muller operatorjob was then posted on January 16. Frantz bid for it, butthe job was given to employee Pamela Fight who was a fewweeks senior to him. Frantz trained her for the job, but shedid not like the work and returned to her old job after afew days.Frantz was the next senior employee bidding on the job,provided his seniority would have been restored. The Com-pany at that time, as later admitted by Personnel DirectorKlausing, had not decided whether an employee. losing hisseniority when going from full-time employment to,part-time employment would lose his seniority forever or wouldrecover it upon returning to full-time employment. Never-theless,Klausingwrote "No seniority" beside Frantz'nameon the bid and assigned the job to a junior employee,Arden Robinson, whom Frantz trained to do the work be-fore Frantz was laid off with five other employees on Janu-ary 24..Although the Company indicatedin its newpersonnelpolicy manual that such jobs would be posted, and thatemployees bidding on them would-be "considered basedon seniority and qualifications" (qualifications being de-fined as including "prior experience, mental and physicalability, past work performance and attendance"), the Com-pany did not consider itself bound to follow the manual.Sincethe manual went into effect, the Company filled onesimilarjob without posting it, in order to give. an employeewith a disability the opportunity to continue working.The General Counsel and the Association contend thatthe Company discriminatorily refused Frantz' requests tobe returned to full-time employment on the muller. Theevidence does show that the return of Association Secre-tary Frantz to the muller job would give him greater accessto other employees during working hours. It is also truethat, since December, he was already working part time. onthe muller (in the absence of the muller operator), and hetrained three other employees, in turn, to operate the mul-ler.At thetime, the Company had not determined whetherthe loss of seniority (upongoingfrom full-time tQ part-timeservice)was permanent or temporary, yet the Companyindicated "No seniority" on;Frantz'.bid for the job.-More-over, the new posting rule-which was-promulgateda littleover 2 months after the Company required Frantz to waivehis seniority, and which .was invoked by the Company todeny him full-time employment on the muller job but wasnot invoked.-when the Company wanted to retain a disa-bledemployee-may arouse suspicion about theCompany's motivation. However, on the other hand, therequired waiver of seniority occurred outside the limitationperiod for filing a.charge; and despite Frantz',experienceon the muller, one senior empf oyee was entitled to take thejob temporarily during a layoff in his own department andanother senior employee we;s-entitled to exercise her, plantseniority to obtain the job when it was .. posted under thenew rule.-After weighing all these considerations, I find that theGeneral Counsel has failed to. prove that.permitting a se-nior employee to take the. job in lieu of layoff, or postingthe job and accepting the,bid of a; senior employer, orthereafter refusing to restore Frantz' seniority for purposesof bidding. to regain :his. full-time position on. the muller,was discriminatorily motivated. I therefore reject the con-tention that the Company discriminatorily refused Frantz'requests tobe returned to full-time employment on themuller, and find that his January 24 layoff from the clean-ing department was not unlawful.2.Refusal to recalla.Hiring of new employeesThe evidence, however, clearly shows that the Companyunlawfully discriminated against Frantz when it recalledall the other laid-off employees and, began hiring new em-ployees, but refused to recall or reemploy him until May 15(after the Board began investigating the charge herein).Following the January 24 layoff of four-other employeesfrom the cleaning department and one employee from thecore room, the Company recalled- the cleaning room. em-ployees on February 25-26 and March 3, and the coreroom machine operator on February 21. Thereafter onMarch 24, the Company hired Richard Cramer 'as:a new,full-time, employee in the cleaning department, ana, threeother new, full-time employees. in the cleaning, departmenton April 2, 4, and 8.Frantz heard about Cramer being hired offthe streetand, on April 9, went to the plant and talked to personnelDirectorKenneth Klausing. It is undisputed, as Frantzcredibly testified, that he asked klausing why he had notbeen recalled "when they had hired in new workers. AndKen told me that they didn't need part-time. help rightthen." (Frantz asked "what about full-time help?." Klausingfirst responded that "he hadn't thought, about that," andthen changed his response, stating that "he decided thatfull-time help would hinder my schooling arid this is whyhe hadn't called." Frantz protested that he "had workedfull.time and gone to school full time for over a year, so Ifelt that they should have at least notified me andasked meto come back to work full time, if I was able and available'.' Then Klausing responded, as Frantz credibly`testi-ligd that I did not have any recall rights, sinceI did not 420DECISIONSOF NATIONAL LABOR RELATIONS BOARDhave any seniority." Frantz asked "if I'd ever be hired backand he said he didn't know,ever,because that was an aw-ful long time." Frantz left. (While testifying, Frantz im-pressed me as a sincere, forthright witness, with a goodmemory.)On April 14, Frantz returned to the plant and asked Per-sonnel Director Klausing"what I had to do to get my job."Klausing asked him if he had ever considered putting in anapplication. Frantz said "I had considered it, but I justdismissed the thought from my mind because since I stillworked there and was not fired or dismissed, that I was stillan employee and shouldn't have to put in a new job appli-cation."It is undisputed that Klausing responded,"letmeget one thing perfectly clear, when you were laid off, youhad no recall rights and by law, we do not have to call youback to work." (Klausing gave no reason for not wantingthe services of this experienced employee.) Frantz asked ifitwould do any good for him to file an application, andKlausing saiditwould be seriously considered. Also in thisconversation,Klausing"said that it had never beenbrought tohis attentionthat I wanted to go on full time tillmy meeting with him of the previous week." Frantz filedan application and left. (When asked on cross-examinationif it was standard procedure for the Company to makelaid-off workers fill out a new application,Klausing re-sponded, "I couldn't say-to make laid-off employees?"He then admitted, "No, it's not standard practice.")A few days later, Arden Robinson vacated the mulleroperator job, and the Company posted the job for bids onApril 23. Frantz went to the plant, signed the notice of jobvacancy, and called back Personnel Director Klausing,telling him "I thought I should get the job," that "I thoughtI could do it better than anyone else in there," and that "Ihad over a year's experience on the machine, and that theycouldsave some trainingcosts if I was hired." Klausingindicatedthat the job would have to be posted (and as-signed according to seniority).He later assigned it to clean-ing room employee Cramer, whom he had hired on March24 instead of recalling Frantz.On May 14, the day after he was interviewed by a Boardinvestigator,Frantz was called in for a job interview.Klausing permitted him to return to work the followingday,May 15, on a full-time job which did not include themuller operator's 2-1/2 hours of weekly overtime.b. Comppny's defensesWhen calledas a defense witness, PersonnelDirectorKlausing was asked by the company counsel:Q. Let me ask this question now, why did you nottelephone Dennis[Frantz]and tell him to come backto work, if you were looking for new hires?A. It was my understanding that Dennis was goingto school, he'd been working part-time previously, andthere was no reason for me to assume that he was nowlooking for full-time work....We were . . . lookingfor full-time employees.The evidence is clearly to the contrary. Klausing person-ally had rejected Frantz' January 16 bid for the full-timemuller operator job. Klausing therefore knew that Frantzwas seekingfull-time employment; otherwise Frantz wouldnot have applied for that full-time job. (Frantz had begun anew semesteron January 7.) I therefore discreditKlausing'stestimony that he did not know until Frantztalked to him on April 9 that Frantz wanted full-time em-ployment.Later, on cross-examination, Klausing added anotherdefense. He claimed that when Supervisor Gerig reportedto him, in December or January, that Frantz was availablefor full-timework on the muller, Gerig also reported thatFrantz said "he would not work full time in the cleaningroom." I find that this is a fabrication. Undoubtedly ifFrantz had made such a statement either in December orJanuary, and if Gerig had reported it to him as he claimed,Klausingwould have mentioned it to Frantz on April 9-when Klausing gave other purported reasons for not recall-ing Frantz. (Previously, as found above, when Frantz wasworking full time on the muller, he admittedly had said hewould never work in the cleaning room again, but he hadchanged his mind when he went on part-time employmentand the cleaning room had the only opening for part-timework. Later while working part time, as he credibly testi-fied, he asked "for another four hours" a day in the clean-ing room-where another foreman was in charge-but be-causeof the temporary shutdown of the permanent mold,in December, "I was told that there was not enough workfor another four hours." Under vigorous cross-examina-tion, Frantz credibly testified that he did not believe it waspossible that he told Gerig, "I don't want full time in thecleaningroom," and thereafter testified, "I don't believeso, but anything is possible. I could have said that. . . . Itis possible,but I don't believe I said it." Frantz appeared tobe extremely cautious, to be absoiutely sure about the ac-curacy of all his testimony. After considering all the evi-dence and considering the demeanor of Klausing and laterSupervisor Gerig-both of whom impressed me as beingless than candid-I find that they seized upon Frantz' ear-lier statement that he would never work again in the clean-ing room, and fabricated the claim that he stated in De-cember or January that he would not accept full-timeemployment there.) I therefore reject the Company's con-tention that "As far as the Company knew . . . Denniswas, until April 9, 1975, not interested in full-timeemploy-mentexcept as a muller operator."c.Concluding findingsFrantz was undoubtedly a good worker. The Companyassigned him to training employees on the muller machine;and throughout the hearing the Company did not mentionany fault in his work.As found above, the Company gave pretextual reasonsfor not recalling him when hiring new employees. It alsoinformed him that it had no legal obligation to recall him(because of his loss of seniority when working part time),without giving any justification for not wanting to utilizehis experience and training on the job.Having rejected the Company's defenses, I find that thereal reason that he was not recalled on March 24 (when thefirst new employee was hired) was the Company's determi-nation to defeat the organizational efforts. As the Board THE METALLOY FOUNDRY COMPANYfound in the earlier proceeding, the Company discrimina-torilydischarged another Association official,Wunschwho, like Frantz, spoke up to the Company during the law-ful July 1974 work stoppage and who was discharged, inpart, "because of his leadership in efforts to organizeRespondent's plant in behalf of the Metalloy Workers As-sociation."Frantz continued to act as secretary for the Association..He helped Wunsch recruit members for the Association,distributing membership cards in the plant following thework stoppage. AfterWunsch was discharged, Frantzwrote the Company a letter about better wages and bene-fits.He, like Wunsch, worked on the second shift where alarge percentage of the employees indicated their supportof the organizational efforts which began in the spring of1974. And the Company had a strong reason for not recall-ing Frantz in March. When it hired a new employee in-stead of recalling Frantz on March 24, it was deciding tocomply with the Board's order, requiring it to reinstate As-sociation OfficialWunsch, who could be expected to joinwith Frantz again in the organizational efforts if Frantzwas recalled. (The Company posted the Board's noticefrom March 27 to May 28.)After considering all the evidence and circumstances, Ifind that the Company failed to recall Dennis Frantz onMarch 24, and thereafter until May 15, because of his or-ganizing activities, in violation of Section 8(a)(3) and (1) ofthe Act.C. Threatening NoticeIn February, when the Company received the Adminis-trative Law Judge's decision in the earlier Board proceed-ing, it removed from its front bulletin board a notice whichithad posted shortly after the July 1974 work stoppage,threatening disciplinary action "up to and including dis-charge" for any employee who thereafter participated insuch a work stoppage. However, the Company inadver-tently failed to remove from the back bulletin board a simi-lar notice which had been largely covered by a plant se-niority list.When the inadvertence was called to itsattention in June, the Company promptly removed the no-tice.I reject the allegation, made in a hearing amendment ofthe complaint, that the notice was conspicuously displayedafter February, and agree with the Company that, underthe circumstances, the Company's failure to remove thelargely covered notice from the back bulletin board didnot constitute a separate violation of the Act.CONCLUSIONS OF LAW1.By failing to recall Dennis Frantz on March 24 andthereafter until May 15 because of his organizing activities,the Company engaged in unfair labor practices affectingcommerce within the meaning of Section 8(a)(3) and (1)and Section 2(6) and (7) of the Act.2.The Company did not violate the Act by inadver-tently failing to remove a largely covered warning noticefrom one of its bulletin boards.REMEDY421Having found that the Respondent has, engaged in cer-tain unfair labor practices, I find it necessary to order theRespondent to cease and desist therefrom and to take cer-tain affirmative action designed to effectuate the policies ofthe Act.The Respondent having discriminatorily failed to recallemployee Dennis Frantz instead of hiring a new employeeon March 24, 1975, and for that reason failed to acceptFrantz' April 23 bid on the muller operator job, I find itnecessary to order the Respondent to offer Frantz full rein-statement to the muller operator job, with backpay com-puted on a quarterly basis plus interest at 6 percent, perannum asprescribed in F.W.Woolworth Company,90NLRB 289 (1950), andIsisPlumbing & Heating Co.,138NLRB 716 (1962), from March 24, 1975, to date of properoffer of reinstatement.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER2Respondent, The Metalloy Foundry Company, Hudson,Michigan, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Failing to recall or otherwise discriminating againstany employee for supporting. Metalloy Workers Associa-tion or any other labor organization.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Offer Dennis Frantz immediate and full reinstate-ment to the muller operator job, without prejudice to hisseniority or other rights and privileges, and make himwhole for his lost earnings in the manner set forth in theRemedy.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order.(c)Post at its plant in Hudson, Michigan, copies of theattached notice marked "Appendix ." 3 Copies of said no-tice, on forms provided by the Regional Director of Region2 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.3 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgmentof the United States Court of AppealsEnforcingan Order of theNational Labor Relations Board." 422DECISIONSOF NATIONAL LABOR RELATIONS BOARD7, after being duly signed by Respondent's authorized rep-resentative, shall be posted by the Respondent immediatelyupon receipt thereof, and be maintained for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere noticesto employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered by anyother material.(d)Notify the Regional Director, in writing, within 20days from the date of this Order, what steps the Respon-dent has taken to comply herewith.IT is ALSO ORDERED that the complaint be dismissed inso-far as it alleges violations of the Act not specifically found.